Hooker, J.
I concur in the conclusion reached by my Brother Grant. Our Constitution, as amended in 1870, provides that—
“The legislature may, from time to time, pass laws establishing reasonable maximum rates of charges for the transportation of passengers and freight on different railroads in this State, and shall prohibit running contracts between such railroad companies whereby discrimination is made in favor of either of such companies as against other companies owning connecting or intersecting lines of railroad.” Const, art. 19a, § 1.
Acting upon this authority, the legislature fixed a maximum rate per mile for the transportation of passengers which the railroads might charge. The first attempt to do more was by an act which recognized the short haul, and allowed a higher rate per mile for short distances than for long. It is now proposed by the act under consideration to discriminate in favor of the passenger who shall purchase transportation in large quantities, by giving him a lower rate, and to give special advantages to men of family. Will the next step be a law requiring the sale of transportation for freight at a reduced rate to large shippers? Without discussing the propriety of discrimination by the railroad companies, based upon competition and common business principles, we may well doubt the *493validity of legislation requiring it. The interstate commerce act seems to have been designed to prevent the very thing that this law requires. I have doubts of the constitutionality of legislation which does more than to assure to any person the right of carriage upon payment of the ordinary lawful fare.
Under the Constitution, our legislature may fix a maximum rate, and, while the question of discrimination growing out of the long and short haul was not discussed, the validity of such legislation may be settled by the Wellman Case, 143 U. S. 339. I am of the opinion, however, that the legislature has no power to say that a ticket shall be sold to one man cheaper than to another, or that it shall have a broader effect, and therefore a greater value, to one than to another, depending upon a willingness to purchase the right to transportation in large quantities, or upon the fact that the purchaser has a family. It might as well be made to depend upon his age, occupation, poverty, or necessity, as upon his ability to purchase in quantities, or to have and support a family.
Again, the word “maximum” cannot be ignored. It has some use in the constitutional provision. To my mind it excludes the power of discriminatory legislation, leaving it to the railroad companies to make lawful concessions to their patrons as their business interests may require or permit.